Bruce, J.
(specially concurring). I concur in the result of the above opinion, but do not wish to express an opinion on all of the questions involved and discussed. I have no doubt that as a general proposition “a defendant in.an attachment case cannot set up title in a stranger to defeat the attachment levy as on his property.” I am in doubt, however, whether such a rule applies where the defendant holds such property, or claims to hold such property, as a trustee for another. The reason I concur in the opinion is that the question of the ownership is one of the main issues presented by the complaint, and I do not believe that such issue should be allowed to be tried on affidavits and on a motion to quash the attachment.